Citation Nr: 0729297	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to special monthly compensation (SMC) for aid and 
attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Son


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945.  He was a prisoner of war of the German 
government from April 19, 1945, to May 8, 1945.  He is a 
recipient of the Purple Heart and the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to the veteran's claim on appeal; the Board 
also concludes that a new VA examination is warranted based 
on the current evidence.  

The veteran has filed a claim of entitlement to special 
monthly compensation (SMC) for aid and attendance and/or 
housebound status.  SMC is payable to a veteran who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2007).  In the present 
case, the veteran asserts that SMC is warranted because he 
lives in an assisted living facility and requires assistance 
with activities such as bathing, ambulating, and medication 
management.  

The Board observes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  In the present case, the only VA records 
associated with the claims folder (other than VA examination 
reports) are dated through September 2005.  However, the 
veteran testified at the August 2007 Board hearing that he 
has had continual care for all of his service-connected 
disabilities at the Des Moines VA Medical Center (MC) through 
the date of his hearing, as well as treatment for his 
service-connected post-traumatic stress disorder (PTSD) at 
the Knoxville VAMC through March 2006.  Moreover, the Board 
observes that all VA treatment records currently of record 
are dated prior to the veteran's move to an assisted living 
facility.  As the veteran's more recent VA treatment records 
are pertinent to this appeal, VA must undertake reasonable 
efforts to acquire such documents.  See 38 U.S.C.A. § 
5103A(b).

In addition to identifying outstanding VA treatment records, 
the veteran testified at his August 2007 Board hearing that, 
prior to moving to an assisted living facility, he was 
hospitalized at the Marshall Surgical Center in Marshalltown, 
Iowa.  Moreover, the veteran and his son indicated that the 
physician treating the veteran at Marshall Surgical Center 
recommended moving the veteran from his independent home to 
an assisted living facility.  Thus, it appears that these 
records may contain evidence pertinent to the issue of 
whether the veteran is housebound or requires aid and 
attendance due to his service-connected disabilities.  As 
such, VA has a duty to assist the veteran in obtaining these 
records.  38 C.F.R. § 3.159(c)(1) (2007).

The veteran was afforded a VA examination in March 2006 in 
which the examiner was asked to provide an opinion as to the 
whether the veteran needs help with his activities of daily 
living (ADLs) or is housebound.  The examiner, noting the 
veteran's current status as a resident in an assisted living 
facility, stated that it is at least as likely as not that 
the veteran would benefit from aid and attendance benefits 
secondary to an unstable gait and/or multiple medical 
diagnoses which prevent him from performing basic and 
instrumental ADLs without assistance.  The examiner did not 
separate out the impact of the veteran's service-connected 
disabilities on ADLs from the impact of his nonservice-
connected disabilities on ADLs.  The Board finds that such 
discussion is imperative, however, since the veteran has a 
number of nonservice-connected disabilities which may also 
impact his ability to perform ADLs, including chronic 
obstructive pulmonary disease, degenerative joint disease of 
both hips, prostate cancer, and urinary tract infection.  See 
physician's statement dated December 2005.

Additionally, the veteran submitted a December 2006 letter 
from his assisted living facility's manager and nursing 
director which specifically discusses how his various 
service-connected disabilities necessitate assistance with 
bathing, meal preparation, and medication management.  This 
letter also discusses the impact of these disabilities on the 
veteran's housebound status as well as his safety.  While 
probative evidence, the Board finds it insufficient to grant 
SMC at this time.  As such, the veteran should be scheduled 
for another VA examination to determine whether he needs help 
with his ADLs and/or is housebound due to his service-
connected disabilities.  The examiner should consider the 
December 2006 letter from the assisted living facility in 
providing an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, to 
include any hospitalization records, from 
the Des Moines VAMC and the Knoxville VAMC 
for the period from October 2005 through 
the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who have treated the veteran for his 
service-connected disabilities since being 
placed in assisted living.  Such request 
should specifically ask for information 
regarding the following 
providers/facilities: Marshall Surgical 
Center in Marshalltown.  After securing the 
necessary release from the veteran, obtain 
these records.

3.  After all outstanding treatment records 
have been obtained and associated with the 
claims folder, schedule the veteran for a 
VA examination with an individual with the 
expertise to determine if the veteran has a 
permanent need for regular aid and 
attendance or is housebound due to his 
service-connected disabilities.  The claims 
file, including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  Specific 
attention should be paid to the December 
2006 letter from the veteran's assisted 
living facility (nursing director and 
manager) regarding the impact of his 
service-connected disabilities on his ADLs.  
The examiner is requested to render an 
opinion as to whether any of the veteran's 
service-connected disabilities (bilateral 
hearing loss, degenerative joint disease of 
the left shoulder as a residual of a 
gunshot wound, PTSD, hypertension, 
residuals of a gunshot wound to the left 
leg, and a left shoulder scar) either 
alone, or in combination, result in 
physical or mental impairment that render 
him so helpless as to require the regular 
aid and attendance of another person.  The 
examiner is requested to consider each 
existing condition and its impact on the 
veteran's ability to perform acts of daily 
living, including keeping himself clean and 
presentable, feeding, dressing and 
undressing himself, attending to his needs 
of nature, and any adjustments to any 
special orthopedic appliances he may use.  
The examiner should also specifically 
comment on whether the veteran's service-
connected disabilities render him 
housebound (substantially confined to his 
dwelling and the immediate premises and it 
is reasonably certain that the disabilities 
and resultant confinement will continue 
throughout his lifetime).

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



